Citation Nr: 0215298	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  96-49 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bilateral eye disability for the period of time prior to June 
18, 1997.

2.  Entitlement to a rating in excess of 50 percent for a 
bilateral eye disability for the period of time subsequent to 
June 17, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1945 to August 1946 and from July 1948 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision confirmed and 
continued a 30 percent disability rating for chorioretinitis 
of the left eye and cataract of the right eye with visual 
acuity of only light perception in the right eye and 20/30 in 
the left eye.  That disability rating had been in effect 
since February 1949.  Subsequently, a March 2002 rating 
decision granted an increased rating of 50 percent for the 
veteran's service connected eye disability effective June 18, 
1997.

In September 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2002).  

In his brief dated in September 2002, the veteran's 
accredited representative requests that an effective date 
earlier than June 17, 1997 be assigned for the award of a 50 
percent disability rating.  Entitlement to a rating in excess 
of 50 percent for a period prior to June 17, 1997 is an issue 
in this case, and the analysis used in consideration of this 
issue will include a consideration of the applicability of an 
earlier effective date.



The case was previously before the Board in April 1998, when 
it was remanded for retrieval of the veteran's VA medical 
treatment records.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to June 18, 1997, the veteran's service-connected 
eye disability was manifested by light perception only in the 
right eye and 20/25 vision in the left eye.  

3.  Subsequent to June 17, 1997, the veteran's service-
connected eye disability is manifested by light perception 
only in the right eye and 20/60 vision in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service connected bilateral eye disability for the period of 
time prior to June 18, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.84a and Diagnostic Codes 6069, 6070 (2001).  

2.  The criteria for a rating in excess of 50 percent for the 
service connected bilateral eye disability for the period of 
time subsequent to June 17, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.84a and Diagnostic Codes 6067, 6068, 6069, 
6070 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  First, we note that the 
VCAA primarily affects claims for service connection.  In the 
present case, the veteran's claim involves rating his eye 
disability that has been service connected for over half a 
century.  Moreover, this case has been pending for several 
years.  During this time, the VA has undertaken development 
of the evidence necessary to the veteran's claim for an 
increased rating by providing the veteran with a Compensation 
and Pension examination.  In April 1998 the Board remanded 
this case to retrieve the veteran's VA medical treatment 
records which also provide medical evidence necessary to rate 
the veteran's service connected eye disability case.  The 
statement of the case in July 1996 and the supplemental 
statement of the case in March 2002 provided the rating 
criteria for higher evaluations.  Finally, the veteran was 
specifically informed of the VCAA in an April 2002 letter. 

II.  Disability Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran developed choroiditis of the eyes during military 
service.  Subsequently he also developed a cataract of the 
right eye.  The veteran's eye disability was rated as 30 
percent disabling effective from February 1949 because his 
vision was 5/200 in the right eye and 20/20 in the left eye.  

In September, a VA eye examination of the veteran was 
conducted.  The veteran complained of watering of the eyes, 
itchiness, and glare when driving at night.  Visual 
examination revealed only light perception in the right eye, 
and corrected vision of 20/25 in the left eye.  A mature 
cataract of the right eye was also noted along with a mild 
cataract of the left eye.  

In September 1997, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that his eyesight had continued to deteriorate, and 
that he believed that it was worse than represented on the 
recent VA examination report. 

The RO obtained copies of the veteran's VA medical treatment 
records.  There are numerous treatment records that reveal 
that visual acuity testing of the veteran was conducted.  All 
of these records reveal that the veteran has severe visual 
impairment of the right eye, having only light perception.  
The key issue for rating the veteran's service connected eye 
disability is the severity of his visual impairment in his 
left eye.  Two March 1997 treatment records show that the 
veteran's left eye sight was 20/40.  A record dated in June 
1997 reveals left eyesight of 20/60.  A September 1997 record 
also reveals left eyesight of 20/60, as does a December 1997 
VA treatment record.  A March 1998 VA eye treatment record 
again shows the veteran's left eye visual acuity as being 
20/60, as does one dated in April 1998.  A June 1998 record 
shows left eye sight of 20/60 while an August 1998 record 
show left eye vision to be 20/50.  VA eye treatment records 
dated April and October 1999 show that the veteran's left eye 
vision was 20/40 while an April 2000 treatment record shows 
his left eye vision was 20/60.

The service connected bilateral eye disorder is rated under 
38 C.F.R. § 4.84a, which contemplates blindness in one eye, 
having only light perception, along with decreased visual 
acuity in the other eye. When the other eye has 20/40 vision 
a 30 percent rating is warranted.  38 C.F.R. Part 4, §4.84a, 
Diagnostic Code 6070 (2001).  

When vision in the other eye is 20/50 a 40 percent rating is 
warranted.  A 50 percent rating contemplates 20/70 vision 
while 20/100 vision warrants a 60 percent rating. 38 C.F.R. 
Part 4, §4.84a, Diagnostic Code 6069 (2001).  Disability 
ratings of 70 percent to 100 percent contemplate vision of 
20/200 or worse.  38 C.F.R. Part 4, §4.84a, Diagnostic Codes 
6068, 6067 (2001).

The veteran's eye disability is rated as 30 percent disabling 
for the period of time prior to June 18, 1997.  The medical 
evidence of record reveals that during this period of time 
the veteran had light perception only in his right eye with 
20/25 corrected vision in his left eye.  As such the 
preponderance of the evidence is against awarding a 
disability rating in excess of 30 percent for this period of 
time.  

Beginning with the VA eye treatment record dated June 18 
1997, the veteran's left eye vision was shown to be 
predominately 20/60.  While there are some medical records 
showing corrected left eye vision better than this, the 
majority of the medical evidence of record reveals that 
beginning on June 18, 1997 the veteran had right eye vision 
of light perception only, with left eye vision being 20/60.  
As noted above, when vision in the other eye is 20/50 a 40 
percent rating is warranted, and a 50 percent rating 
contemplates 20/70 vision.  38 C.F.R. Part 4, §4.84a, 
Diagnostic Code 6069 (2001).  There is no disability rating 
specified for vision of 20/60.  However, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001). In the present case, the veteran's 
left eye vision of 20/60 falls exactly in between the 
criteria of 20/50 for a 40 percent rating and 20/70 for a 50 
percent rating.  The RO granted the veteran an increased 
rating of 50 percent finding that a vision reading of 20/60 
more nearly approximated the criteria of 20/70 required for 
the higher, 50 percent, rating.  The Board agrees that this 
is the proper way to rate the veteran's eye disability.  
However, the preponderance of the evidence is against a 
rating in excess of 50 percent.  The evidence of record does 
not reveal that the veteran has vision that is worse than 
20/60 in his left eye.  He would need vision of 20/100 or 
worse to meet the criteria for a rating in excess of 50 
percent, and this is not shown by the evidence of record.  


ORDER

Entitlement to a rating in excess of 30 percent for a 
bilateral eye disability for the period of time prior to June 
18, 1997 is denied.

Entitlement to a rating in excess of 50 percent for a 
bilateral eye disability for the period of time subsequent to 
June 17, 1997, is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

